Case 1:20-cv-08131-PAC Document 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

etna ene nen ence nnn reece eee ee ence nena neenenenenes X
Building Service 32BJ Health Fund, :
Massachusetts Service Employees
Pension Fund,
Plaintiffs,
-against-
Hi-Rise Building Service, Inc.,
Defendant. :

Filed 03/16/21 Page 1of1

20-CV-8131 (PAC)

ORDER

Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, and for the reasons stated

on the record during the March 16, 2021 conference, the Court orders that service be made

within 45 days or by April 30th, 2021.

Dated: New York, New York SO ORDERED

March 16, 2021

iat Maite

 

PAUL A. CROTTY
United States District Judge
